           Case: 4:19-cr-00128-RLW Doc. #: 6 Filed: 02/26/19 Page: 1 of 2 PageID #: 12



                                     UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF MISSOURI
                                           EASTERN DIVISION

 UNITED STATES OF AMERICA,                           )
                                                     )
                  Plaintiff,                         )
                                                     )
 v.                                                  ) No. 4:19 CR 00128 RLW (NAB)
                                                     )
 PHILANTAE JOHNSON,                                  )
                                                     )
                Defendant.                           )

                        MOTION FOR PRETRIAL DETENTION AND HEARING

      Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen, United States

Attorney for the Eastern District of Missouri, and Jennifer J. Roy, Assistant United States Attorney for said

District, and moves the Court to order defendant detained pending trial, and further requests that a detention

hearing be held three (3) days from the date of defendant's initial appearance before the United States Magistrate

pursuant to Title 18, United States Code, §3141, et seq.

      As and for its grounds, the Government states as follows:

1.    The defendant is charged with carjacking, in violation of 18 U.S.C. § 2119(1), an offense for which a

      maximum 15-year imprisonment is prescribed under Title 18, and brandishing a firearm in furtherance of a

      crime of violence, in violation of 18 U.S.C. §924(c), which mandates a mandatory minimum 7-year sentence

      to run consecutive to any other count of conviction. Accordingly, a rebuttable presumption arises pursuant

      to Title 18, United States Code, Section 3142(e)(3) that there are no conditions or combination of conditions

      which will reasonably assure the appearance of the defendant as required, and the safety of any other person

      and the community.

2.    According to St. Louis Metropolitan Police Department (“SLMPD”) Complaint Number 18-055940, on

      November 25, 2018, victim L.R. was entering her home in the City of St. Louis, Missouri when the

      defendant and Perry Brown followed behind her and forced their way into her residence. The victim

      reported that the defendant pointed a firearm at her and demanded her car keys. As the victim was
           Case: 4:19-cr-00128-RLW Doc. #: 6 Filed: 02/26/19 Page: 2 of 2 PageID #: 13


      screaming and begging the defendant not to shoot her, a witness came down from upstairs and the defendant

      pointed the firearm at him. The victim gave her keys to the defendant who took the keys and her purse and

      ran out of the house with Brown. Both the defendant and Brown drove away in the victim’s car. The car

      was tracked via a GPS monitoring company to East St. Louis, Missouri. SLMPD detectives responded to

      that location and found the defendant, who was the driver and sole occupant, exiting the vehicle. The

      defendant ran when he saw the police. The officers ultimately took him into custody. The defendant was

      advised of his constitutional rights pursuant to Miranda v. Arizona and made a knowing and voluntary

      statement admitted to his involvement in the carjacking but stated that he did not possess the firearm.

3.    The defendant’s criminal history reflects that he has two prior felony convictions in St. Clair County, Illinois

      for Felony Theft (15CF00663) and Residential Burglary (13CF845).

4.    The defendant’s criminal history and the nature of the offense charged, reflects that there is a danger to the

      community that would be posed by the defendant’s release.

     WHEREFORE, the Government requests this Court to order defendant detained prior to trial, and further to

order a detention hearing three (3) days from the date of defendant's initial appearance.




                                                       Respectfully submitted,

                                                       JEFFREY B. JENSEN
                                                       United States Attorney

                                                       BY: /s/ Jennifer Roy
                                                       JENNIFER J. ROY, #47203MO
                                                       Assistant United States Attorney
